Order entered April 8, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-19-00548-CV

                   IN THE INTEREST OF S.V., A CHILD

              On Appeal from the 256th Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. DF-04-11968-V

                                    ORDER

      Before the Court is appellant’s March 23, 2020 motion to abate the appeal

due to missing trial exhibits. The court reporter filed a supplemental reporter’s

record containing the trial exhibits on April 6, 2020. Accordingly, we DENY the

motion as moot.

      Also before the Court is appellant’s March 23, 2020 motion for an extension

of time to file his brief on the merits. We GRANT the motion and extend the time

to May 8, 2020.

                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE